 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
11   QUINTON DRUMMER, et al.,                            Case No.: 2:18-cv-01251-RFB-NJK
12          Plaintiff(s),                                              Order
13   v.
     ALPHA TEAM CONSTRUCTION
14   CORPORATION, et al.,
15          Defendant(s).
16         On January 16, 2019, the Court set a hearing on Leah A. Martin’s motion to withdraw as
17 counsel for February 21, 2019, at 10:00 a.m. Docket No. 34. In light of the expected snowfall in
18 Las Vegas, the hearing is CONTINUED to February 25, 2019, at 11:00 a.m., in Courtroom 3B.
19 All other requirements set forth in the order at Docket No. 34 remain. Additionally, the order
20 allowing the telephonic appearance of Plaintiffs’ attorney Charles R. Ash, IV, applies to the
21 continued hearing.
22         IT IS SO ORDERED.
23         Dated: February 20, 2019
24                                                           _______________________________
                                                             NANCY J. KOPPE
25                                                           United States Magistrate Judge
26
27
28

                                                  1
